                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

STEVEN LEE HALL,
ADC #130281                                                                     PLAINTIFF

V.                          CASE NO. 4:19-CV-160-JM-BD

BOYETTE, et al.                                                           DEFENDANTS

                                         ORDER

       The Court has received a Partial Recommended Disposition (Recommendation)

filed by Magistrate Judge Beth Deere. The parties have not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

       Defendant Boyette’s motion to dismiss (docket entry #42) is GRANTED. Mr.

Hall’s claims against Defendant Boyette are DISMISSED, without prejudice.

       IT IS SO ORDERED, this 12th day of September, 2019.



                                                  _______________________________
                                                  UNITED STATES DISTRICT JUDGE
